In Banc.
MOTION TO DISMISS APPEAL OVERRULED.
The plaintiff obtained a judgment against the defendants on the fourteenth day of February, 1925. The defendants served and filed notice of appeal on the fourteenth day of April, 1925. The undertaking was regular in form, but executed by the defendants The Fidelity and Deposit Company of Maryland, a corporation, as surety also.
We know of no law that permits a surety company, against whom judgment is returned as a defendant, to be its own surety on appeal. The undertaking is insufficient, but the defendants having tendered a sufficient bond with The Detroit Fidelity and Surety Company of Michigan as its surety, the motion will be overruled and the latter undertaking will be accepted and filed.
MOTION OVERRULED.